Atkinson, J.

1. Where an administratrix had. advertised land for sale as the property of -her intestate, to which a claim was filed, and after .a trial of the claim case had been begun she filed an equitable -petition for the purpose of more distinctly asserting the title of her intestate, which was met by an answer from the opposite Side, the effect of all of which was to leave 'in controversy only a single material issue, as to which the administratrix carried the burden of proof, there was no error in allowing her counsel to open and conclude the argument.
2. The evidence warranted 'the verdict, and none of the numerous grounds of the motion for a new trial, so far as approved by the judge, disclose the commission of any error which would warrant this court in overruling a judgment refusing to -set the verdict aside. Judgment affirmed.